         Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 1 of 25




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
                                 BOSTON DIVISION


BOSTON PARENT COALITION FOR
ACADEMIC EXCELLENCE CORP.

                       Plaintiff,

       v.                                           Civil Action No. _______________________

THE SCHOOL COMMITTEE OF THE
CITY OF BOSTON, ALEXANDRA
OLIVER-DAVILA, MICHAEL O’NEIL,
HARDIN COLEMAN,
LORNA RIVERA,
JERI ROBINSON,
QUOC TRAN, ERNANI DeARAUJO, and
BRENDA CASSELLIUS


                       Defendants.


                                    VERIFIED COMPLAINT1

       The Plaintiff, Boston Parent Coalition for Academic Excellence Corp. (“the Boston

Parents”), by its undersigned counsel, brings this Complaint against the School Committee of the

City of Boston, its members and Superintendent (collectively, “Defendants”), to obtain a remedy

for the constitutional and statutory violations set forth herein.

                                         INTRODUCTION

       “Distinctions between citizens solely because of their ancestry are by their very nature

odious to a free people, and therefore are contrary to our traditions and hence constitutionally

1
       This Complaint is verified by the Declaration of Benato Cui, President of the Boston
Parent Coalition for Academic Excellence. His declaration is attached hereto as the final exhibit,
Exhibit F.
         Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 2 of 25




suspect.” Fisher v. University of Texas at Austin, 570 U.S. 297, 309 (2013) (citations and

quotations omitted). In contravention of this fundamental principle of American values – and

constitutional law – the Defendants have imposed upon the school children of Boston a racial

and ethnic classification system for entry into its most prestigious public schools: the Boston

Latin School, the Boston Latin Academy, and the John D. O’Bryant School of Mathematics and

Science, known collectively as the Boston Exam Schools.

       Defendants achieved this by subordinating the longstanding merit-based citywide

competition to a newly-created, and wholly-irrational quota system based on zip codes, which

have never been a unit of educational qualification, and which are being purposefully used here

as a proxy for race and ethnicity (the “Zip Code Quota Plan”). By depriving some school

children of educational opportunity based on their race or ethnicity, Defendants do great harm,

not only to the children they seek to exclude but also to the Boston Exam Schools, which they

would use as the instruments of their discrimination, to the City of Boston, and to this country’s

cherished principle of equal protection.

       It is to vindicate these important interests – and to safeguard the educational opportunities

that Defendants would impair – that the Boston Parents bring their Complaint before this Court.

                                JURISDICTION AND VENUE

       1.      This action arises under (a) the Fourteenth Amendment to the U. S. Constitution

and 42 U.S.C. § 1983, and (b) Mass. Gen. Laws Ann. Ch. 76, § 5.

       2.      This Court has subject matter jurisdiction over the federal claims under 28 U.S.C.

§§ 1331 and 1343, and over the state law claims under 28 U.S.C. § 1367.

       3.      Venue is proper in the District of Massachusetts under 28 U.S.C. § 1391 because

the events giving rise to the claims detailed in this action occurred in Massachusetts.


                                                 2
         Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 3 of 25




                                       THE PLAINTIFFS

       4.      Plaintiff, Boston Parent Coalition for Academic Excellence Corp., is a not-for-

profit organization established under the laws of Massachusetts. As stated in its Article of

Organization, the purposes of the Boston Parents include “promot[ing] merit-based admissions to

Boston Exam Schools (including Boston Latin School, Boston Latin Academy and O’Bryant

School of Science and Math) and [promoting] diversity in Boston high schools by enhancing K-6

education across all schools in Boston.”

       5.      Membership in the Boston Parents is open to students, alumni, applicants and

future applicants to the Boston Exam Schools, as well as to members of their respective families,

who are in agreement with the purposes and objectives of the Boston Parents and meet such

other criteria as may be set by the organization’s by-laws and board of directors.

       6.      The Boston Parents bring this action on behalf of their members whose children

are students applying for one or more of the Boston Exam Schools for the classes entering in the

fall of 2021. These students and parents include, but are not limited to, the following:

               a.      Student 1 and Member 1, her mother. Student 1 and Member 1 are of

Asian (Chinese) ethnicity. They reside in zip code 02111, Chinatown, one of the zip codes

where applicants to the Boston Exam Schools are adversely affected by the unconstitutional Zip

Code Quota Plan that is the subject of this action. Specifically, Chinatown is expected to lose 14

of 24 seats based on the Zip Code Quota Plan – a total loss of 58% of seats. Student 1 is a sixth-

grade student and an applicant to one or more of the Boston Exam Schools for the class entering

in the fall of 2021. Student 1 meets the eligibility requirements for application to the Boston

Exam Schools.       Member 1 is a member of the Boston Parents and supports Student 1’s

application.


                                                 3
         Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 4 of 25




               b.      Student 2 and Member 2, her mother. Student 2 and Member 2 are

White. They reside in zip code 02114, Beacon Hill/West End, one of the zip codes where

applicants to the Boston Exam Schools are adversely affected by the unconstitutional Zip Code

Quota Plan that is the subject of this action. Specifically, Beacon Hill/West End is expected to

lose 6 of 19 Boston Exam School seats based on the Zip Code Quota Plan – a total loss of 31%

of seats. Student 2 is a sixth-grade student and an applicant to one or more of the Boston Exam

Schools for the class entering in the fall of 2021. Student 2 meets the eligibility requirements for

application to the Boston Exam Schools. Member 2 is a member of the Boston Parents and

supports Student 2’s application.

               c.      Student 3 and Member 3, his mother. Student 3 and Member 3 are of

Asian (Chinese) ethnicity. They reside in zip code 02135, Brighton, one of the zip codes where

applicants to the Boston Exam Schools are adversely affected by the unconstitutional Zip Code

Quota Plan that is the subject of this action. Specifically, Brighton is expected to lose 16 of 52

Boston Exam School seats based on the Zip Code Quota Plan – a total loss of 31% of seats.

Student 3 is a sixth-grade student and an applicant to one or more of the Boston Exam Schools

for the class entering in the fall of 2021. Student 3 meets the eligibility requirements for

application to the Boston Exam Schools. Member 3 is a member of the Boston Parents and

supports Student 3’s application.

               d.      Student 4 and Member 4, his father. Student 4 and Member 4 are

White. They reside in zip code 02135, Brighton, one of the zip codes where applicants to the

Boston Exam Schools are adversely affected by the unconstitutional Zip Code Quota Plan that is

the subject of this action. Specifically, Brighton is expected to lose 16 of 52 Boston Exam School

seats based on the Zip Code Quota Plan – a total loss of 31% of seats. Student 4 is a sixth-grade


                                                 4
         Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 5 of 25




student and an applicant to one or more of the Boston Exam Schools for the class entering in the

fall of 2021. Student 4 meets the eligibility requirements for application to the Boston Exam

Schools. Member 4 is a member of the Boston Parents and supports Student 4’s application.

               e.      Student 5 and Member 5, her father. Student 5 and Member 5 are of

Asian (Chinese) ethnicity. They reside in zip code 02132, West Roxbury, one of the zip codes

where applicants to the Boston Exam Schools are adversely affected by the unconstitutional Zip

Code Quota Plan that is the subject of this action. Specifically, West Roxbury is expected to lose

57 of 133 Boston Exam School seats based on the Zip Code Quota Plan – a total loss of 43% of

seats. Student 5 is a sixth-grade student and an applicant to one or more of the Boston Exam

Schools for the class entering in the fall of 2021. Student 5 meets the eligibility requirements for

application to the Boston Exam Schools. Member 5 is a member of the Boston Parents and

supports Student 5’s application.

               f.      Student 6 and Member 6, his mother. Student 6 and Member 6 are

White. They reside in zip code 02132, West Roxbury, one of the zip codes where applicants to

the Boston Exam Schools are adversely affected by the unconstitutional Zip Code Quota Plan

that is the subject of this action. Specifically, West Roxbury is expected to lose 57 of 133 Boston

Exam School seats based on the Zip Code Quota Plan – a total loss of 43% of seats. Student 6 is

a sixth-grade student and an applicant to one or more of the Boston Exam Schools for the class

entering in the fall of 2021. Student 6 meets the eligibility requirements for application to the

Boston Exam Schools. Member 6 is a member of the Boston Parents and supports Student 6’s

application.

               g.      Student 7 and Member 7, his mother. Student 7 and Member 7 are

White. They reside in zip code 02132, West Roxbury, one of the zip codes where applicants to


                                                 5
         Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 6 of 25




the Boston Exam Schools are adversely affected by the unconstitutional Zip Code Quota Plan

that is the subject of this action. Specifically, West Roxbury is expected to lose 57 of 133

Boston Exam School seats based on the Zip Code Quota Plan – a total loss of 43% of seats.

Student 7 is a sixth-grade student and an applicant to one or more of the Boston Exam Schools

for the class entering in the fall of 2021. Student 7 meets the eligibility requirements for

application to the Boston Exam Schools. Member 7 is a member of the Boston Parents and

supports Student 7’s application.

               h.      Student 8 and Member 8, his father. Student 8 and Member 8 are of

Asian (Chinese) ethnicity. They reside in zip code 02132, West Roxbury, one of the zip codes

where applicants to the Boston Exam Schools are adversely affected by the unconstitutional Zip

Code Quota Plan that is the subject of this action. Specifically, West Roxbury is expected to lose

57 of 133 Boston Exam School seats based on the Zip Code Quota Plan – a total loss of 43% of

seats. Student 8 is a sixth-grade student and an applicant to one or more of the Boston Exam

Schools for the class entering in the fall of 2021. Student 8 meets the eligibility requirements for

application to the Boston Exam Schools. Member 8is a member of the Boston Parents and

supports Student 8’s application.

               i.      Student 9 and Member 9, his mother. Student 9 and Member 9 are

White. They reside in zip code 02132, West Roxbury, one of the zip codes where applicants to

the Boston Exam Schools are adversely affected by the unconstitutional Zip Code Quota Plan

that is the subject of this action. Specifically, West Roxbury is expected to lose 57 of 133

Boston Exam School seats based on the Zip Code Quota Plan – a total loss of 43% of seats.

Student 9 is a sixth-grade student and an applicant to one or more of the Boston Exam Schools

for the class entering in the fall of 2021. Student 9 meets the eligibility requirements for


                                                 6
         Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 7 of 25




application to the Boston Exam Schools. Member 9 is a member of the Boston Parents and

supports Student 9’s application.

               j.     Student 10 and Member 10, her mother. Student 10 and Member 10

are of Asian (Indian) ethnicity. They reside in zip code 02132, West Roxbury, one of the zip

codes where applicants to the Boston Exam Schools are adversely affected by the

unconstitutional Zip Code Quota Plan that is the subject of this action. Specifically, West

Roxbury is expected to lose 57 of 133 Boston Exam School seats based on the Zip Code Quota

Plan – a total loss of 43% of seats. Student 10 is a sixth-grade student and an applicant to one or

more of the Boston Exam Schools for the class entering in the fall of 2021. Student 10 meets

the eligibility requirements for application to the Boston Exam Schools. Member 10 is a

member of the Boston Parents and supports Student 10’s application.

               k.     Student 11 and Member 11, her father. Student 11 and Member 11 are

of Asian (Chinese) ethnicity. They reside in zip code 02132, West Roxbury, one of the zip codes

where applicants to the Boston Exam Schools are adversely affected by the unconstitutional Zip

Code Quota Plan that is the subject of this action. Specifically, West Roxbury is expected to lose

57 of 133 Boston Exam School seats based on the Zip Code Quota Plan – a total loss of 43% of

seats. Student 11 is a sixth-grade student and an applicant to one or more of the Boston Exam

Schools for the class entering in the fall of 2021. Student 11 meets the eligibility requirements

for application to the Boston Exam Schools. Member 11 is a member of the Boston Parents and

supports Student 11’s application.

               l.     Student 12 and Member 12, his father. Student 12 and Member 12 are

of Asian (Chinese) ethnicity. They reside in zip code 02132, West Roxbury, one of the zip codes

where applicants to the Boston Exam Schools are adversely affected by the unconstitutional Zip


                                                7
         Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 8 of 25




Code Quota Plan that is the subject of this action. Specifically, West Roxbury is expected to lose

57 of 133 Boston Exam School seats based on the Zip Code Quota Plan – a total loss of 43% of

seats. Student 12 is a sixth-grade student and an applicant to one or more of the Boston Exam

Schools for the class entering in the fall of 2021. Student 12 meets the eligibility requirements

for application to the Boston Exam Schools. Member 12 is a member of the Boston Parents and

supports Student 12’s application.

               m.     Student 13 and Member 13, her mother. Student 13 and Member 13

are of White ethnicity. They reside in zip code 02132, West Roxbury, one of the zip codes

where applicants to the Boston Exam Schools are adversely affected by the unconstitutional Zip

Code Quota Plan that is the subject of this action. Specifically, West Roxbury is expected to lose

57 of 133 Boston Exam School seats based on the Zip Code Quota Plan – a total loss of 43% of

seats. Student 13 is a sixth-grade student and an applicant to one or more of the Boston Exam

Schools for the class entering in the fall of 2021. Student 13 meets the eligibility requirements

for application to the Boston Exam Schools. Member 13 is a member of the Boston Parents and

supports Student 13’s application.

               n.     Student 14 and Member 14, his father. Student 14 and Member 14 are

of Asian (Chinese) ethnicity. They reside in zip code 02132, West Roxbury, one of the zip codes

where applicants to the Boston Exam Schools are adversely affected by the unconstitutional Zip

Code Quota Plan that is the subject of this action. Specifically, West Roxbury is expected to lose

57 of 133 Boston Exam School seats based on the Zip Code Quota Plan – a total loss of 43% of

seats. Student 14 is a sixth-grade student and an applicant to one or more of the Boston Exam

Schools for the class entering in the fall of 2021. Student 14 meets the eligibility requirements




                                                8
          Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 9 of 25




for application to the Boston Exam Schools. Member 14 is a member of the Boston Parents and

supports Student 14’s application.

        7.      The foregoing Members and Students are harmed because the Students are being

required to apply through a race-based process. This violates Students’ constitutional right to be

free from racial and ethnic discrimination. The foregoing Members and Students are also

harmed because, unless enjoined, the Zip Code Quota Plan will diminish the Students’ chances

of admission to the Boston Exam Schools.

        8.      The foregoing Students – and other similarly situated students – would have

standing to bring this action in their own name. See Regents of Univ. of Cal. v. Bakke, 438 U.S.

265, 280-82 n. 14 (1978) (finding that an applicant was injured and had standing because the

university’s racially discriminatory admissions policy precluded the applicant from competing

for all places in the entering class).

        9.      As parents of students being subjected to an unconstitutional admissions process,

the parents referenced herein as Members – and other similarly situated parents – would also

have standing to bring this action in their own names. The “primary role of the parents in the

upbringing of their children is now established beyond debate.” Wisconsin v. Yoder, 406 U.S.

205, 232 (1972). That role is broad enough to give parents standing to bring this action, whether

in their own name and/or as next friends for their minor children.

        10.     The Plaintiff, Boston Parents, has standing to bring this action on behalf of its

members because: “(a) its members would otherwise have standing to sue in their own right;

(b) the interests it seeks to protect are germane to the organization’s purpose; and (c) neither the

claim asserted nor the relief requested requires the participation of individual members in the

lawsuit.” Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977).


                                                 9
         Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 10 of 25




        11.     Specifically, the Boston Parents have standing to bring this claim on behalf of

their members with school-aged children who are forced to compete in an unconstitutionally

race-based system. Parents Involved in Cmty. Sch. v. Seattle Sch. Dist. No. 1, 551 U.S. 701,

718–19 (2007) (where “group’s members have children in the district’s elementary, middle, and

high schools” group had standing to challenge schools’ “race-based program” because “being

forced to compete in a race-based system that may prejudice the plaintiff” is “an injury that the

members of [the group] can validly claim on behalf of their children.”).

                                       THE DEFENDANTS

        12.     Defendant School Committee of the City of Boston (“Boston School Committee”)

is the governing board of the Boston public schools, including the three Boston Exam Schools.

The Boston School Committee is responsible for adopting the unlawful admissions policies that

are at issue in this case.

        13.     Defendant Alexandra Oliver-Davila is the Chairperson of the Boston School

Committee and a voting member thereof. She is sued only in her official capacity.

        14.     Defendants Michael D. O'Neill, Dr. Hardin Coleman, Dr. Lorna Rivera, Jeri

Robinson, Quoc Tran, and Ernani DeAraujo are the other voting members of the Boston School

Committee. Each is sued only in his or her official capacity.2

        15.     Defendant Dr. Brenda Cassellius is the Superintendent of the Boston School

Committee (“Superintendent”) and, as such, has responsibility for implementing the unlawful

admissions policies at issue in this case. She is sued only in her official capacity.



2
       Ernani DeAraujo was not appointed to the Boston School Committee until February 2021
and, thus, did not have a vote at the time the Zip Code Quota Plan was adopted on October 21,
2020. He is named as a Defendant because he is a current member of the Boston School
Committee, which has the authority to implement any order this Court may enter.

                                                 10
         Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 11 of 25




        16.     In adopting and implementing the Zip Code Quota Plan that is the subject of this

Complaint, Defendants acted under color of state law, so as to give rise to liability under 42

U.S.C. §§ 1983 and 1988.

        17.     Defendants have the authority to ensure compliance with any order issued by this

Court granting Plaintiff relief.

                                    BACKGROUND FACTS

        18.     For many years, the City of Boston has been providing its best and brightest

students, in grades 7 through 12, with the unsurpassed educational opportunities of three well-

known public schools: the Boston Latin School, the Boston Latin Academy, and the John D.

O’Bryant School of Mathematics and Science (“O’Bryant School”).                  The educational

opportunities available at these three schools are substantially better than the educational

opportunities available at typical public high schools, including but not limited to other public

high schools operated by the Boston School Committee.

        19.     Known as the Boston Exam Schools, these three institutions have traditionally

considered an applicant’s performance on a standardized entrance examination – along with the

applicant’s grade point average (GPA) – in determining admission. Such an admissions process

has been used for the last 20 years. It was used as recently as a year ago for the classes entering

the Boston Exam Schools in the fall of 2020, and the competition for admission in that admission

cycle was uniformly conducted on a citywide basis. There were no zip code quotas.

        20.     The intense competition for entrance into these three schools is illustrated by the

limited number of students that the Exam Schools are able to accommodate for the class entering

the seventh-grade: Boston Latin School: 484; Boston Latin Academy: 336; O’Bryant School:




                                                11
        Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 12 of 25




205. The total number of seats (1,025) is about one-third the number of students who applied for

admission in the fall of 2020.3

                                  THE ZIP CODE QUOTA PLAN

       21.       For the classes that will enter the Boston Exam Schools in the fall of 2021, the

Boston School Committee decided not to administer an entrance examination, citing the

difficulties in doing so amid the then-current state of the Covid-19 pandemic.

       22.       Instead, the Boston School Committee decided that admission to the classes that

will enter in the fall of 2021 will be based solely on the applicants’ GPA in the fall of 2019, the

last pre-Covid grading period (“Pre-Covid GPA”). See Exhibit F, Attachment 3,

Recommendations of Exam Schools Admission Criteria for School Year 2021-2022, Exam

School Admissions Working Group (October 21, 2020) (“October 21 Working Group

Proposal”).

       23.       Under the truly extenuating circumstances presented by this pandemic, the Boston

Parents do not challenge the basic idea of using GPA without the use of an examination for

applicants seeking admission to the Boston Exam Schools for the fall of 2021. They do,

however, challenge the Boston School Committee’s decision to implement a GPA-only

admission plan in a way which – Covid or no Covid – violates equal protection.

       24.       Rather than compare the applicants’ GPAs in a city-wide competition, the

Superintendent recommended – and the Boston School Committee adopted – an admissions

program that deliberately Balkanizes the city. Their new approach – the Zip Code Quota Plan –

allocates the great majority of seats based on the zip codes in which the applicants reside, rather

than on merit.


3
       All numbers are approximate.

                                                12
        Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 13 of 25




       25.     The Defendants’ purpose in recommending, adopting and implementing the Zip

Code Quota Plan is to disfavor certain racial and ethnic groups (Asian and White applicants)

while favoring others (Latino and African-American applicants).

       26.     The effect of the Zip Code Quota Plan is likewise to disfavor certain racial and

ethnic groups (Asian and White applicants) while favoring others (Latino and African-American

applicants).

       27.     Under the Zip Code Quota Plan, a small fraction (at most 20 percent) of the seats

at each of the three Boston Exam Schools will be based on a citywide competition, using the

applicants’ Pre-Covid GPA as the basis for determining admission.

       28.     The remaining 80 percent (or more) of the seats at each of the three Boston Exam

Schools will be allocated by zip code, with each of Boston’s 29 zip codes receiving a quota,

based on each zip code’s percentage of Boston’s school-age children.4

       29.     While admissions within each zip code will also be based on the applicants’ Pre-

Covid GPA, applicants for these zip code allocated seats will only compete against applicants in

the same zip code. As a result, a student with a lower GPA residing in one zip code will be

offered admission, while a student with a higher GPA residing in another zip code will be denied

admission. For example, some “B” students may be offered admission while some “A” and

“A+” students may be denied admission, because of the zip codes in which they reside.

       30.     Moreover, where student grades are identical – and the winner must be chosen by

lot – the Zip Code Quota Plan will result in some students having a better chance of selection

than others, based on the different numbers of seats allocated to the various zip code pools.




4
       There will also be a “zip code” and quota for students who are homeless.

                                                13
        Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 14 of 25




       31.     Boston is a diverse city. It is home to families and children of various racial and

ethnic backgrounds, including White, Asian, Latino, African-American and mixed race. For

various socio-economic, cultural, and historical reasons, students of different racial and ethnic

backgrounds are not evenly distributed across Boston’s zip codes. Instead, some zip codes have

a higher percentage of Asian and White students than the city at large, while other zip codes have

a higher percentage of Latino and African-American students than the city at large.

       32.     Zip codes are used as a basis for the U.S. Census Bureau to collect, organize and

publish demographic data, including statistics about race and ethnicity. As such, zip codes are a

convenient proxy for race and ethnicity, and their use as such a proxy must be governed by the

same constitutional considerations that would govern the overt use of race and ethnicity.

       33.     The purpose and effect of the Zip Code Quota Plan are to use zip codes as

precisely such a proxy for race and ethnicity, so as to artificially favor Latino and African-

American students to the detriment of Asian and White students. This violates the Equal

Protection Clause of the Fourteenth Amendment.

       34.     The unconstitutional purpose and effect of the Zip Code Quota Plan are shown by

materials in the public record. For example, the October 21 Working Group Proposal, which the

Boston School Committee unanimously supported, recommended the Zip Code Quota Plan so

that Boston’s exam schools “better reflects the racial, socioeconomic, and geographic diversity

of all students (K-12) in the city of Boston.” Exhibit F, Attachment 3, at Slide 20 (emphasis

added) (October 21 Working Group Proposal)).5




5
        Although the October 21 Working Group Proposal also refers to “socioeconomic”
diversity, this is a pretense. For example, one of the zip codes hardest hit by the Zip Code Quota
Plan, 02111 (Chinatown), has one of the lowest median family incomes in Boston. Similarly, the
reference to “geographic” diversity is another way of saying “zip code diversity,” which is the
                                                 14
        Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 15 of 25




       35.      Exhibit A (shown below) is a slide shown by Defendants (or their agents) at a

public meeting of the Boston School Committee, held on October 8, 2020, where the Zip Code

Quota Plan was introduced to the public.

       36.      Exhibit A:




       37.    Exhibit A shows that, while the racial and ethnic composition of the Boston

Exam Schools is already diverse, it does not exactly match the racial and ethnic composition of

the city. The slide also shows that the purpose and effect of the Zip Code Quota Plan are to

disfavor Asian and White students by decreasing their numbers at the Boston Exam Schools

while favoring Latino and African-American students by increasing their numbers.

       38.    Exhibit A also shows that, by recommending, adopting, and implementing the

Zip Code Quota Plan, Defendants seek to decrease admissions to the Boston Exam Schools for


means by which Defendants seek to pursue their objective of artificially changing the racial and
ethnic composition of the Boston Exam Schools.

                                              15
         Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 16 of 25




Asian children from 21% to 16% and for White children from 39% to 32%, with corresponding

increases in the admissions of Latino and African-American students.

        39.     Defendants cannot justify administering this race-based process by arguing that

zip codes are numerical designations, or that zip codes are facially neutral with respect to race

and ethnicity, or any other similar argument.           Defendants’ true purpose in recommending,

adopting, and implementing the Zip Code Quota Plan (and the effect of that plan) is to

discriminate against some students based on their race and ethnicity and favor other students

based on their race and ethnicity. See, e.g., Yick Wo v. Hopkins, 118 U.S. 356, 373-74 (1886)

(“Though the law itself be fair on its face and impartial in appearance, yet, if it is applied and

administered by public authority with an evil eye and an unequal hand, so as practically to make

unjust and illegal discriminations between persons in similar circumstances, material to their

rights, the denial of equal justice is still within the prohibition of the Constitution.”).

        40.     The unconstitutionality of Defendants’ conduct is further illustrated by examining

Exhibit B (shown below), a chart prepared by the Boston School Committee or its agents.

Exhibit B lists each Boston zip code and shows, among other things (i) the number of

admissions (“invitations”) to the Boston Exam Schools for the class that entered in the fall of

2020 under the traditional admissions process, and (ii) the projected number of admissions for

the fall of 2021 using the Zip Code Quota Plan (including both the 20 percent citywide allocation

and the 80 percent zip code allocation).




                                                   16
       Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 17 of 25




      41.    Exhibit B:




      42.    Exhibit B shows that six Boston zip codes will lose more than ten seats at the

Boston Exam Schools under the Zip Code Quota Plan, with the losses for those zip codes




                                           17
            Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 18 of 25




totaling 134 seats. In each of those six disfavored zip codes, census data shows that Asian and

White families make up a large majority of the population. This is shown by Exhibit C below.6

        43.     Exhibit C:

    Zip Code     Name                 Asian/White 2020-21           Loss of     Percentage
                                      Population  Seats             Seats under Change
                                                  (citywide         Zip Code
                                                  competition)      Quota

    02111        Chinatown                92 %            24             14           - 58 %

    02132        West Roxbury             89 %            133            57           - 43 %

    02129        Charlestown              87 %            56             17           - 30 %

    02135        Brighton                 85 %            52             16           - 31 %

    02130        Jamaica Plains           72 %            77             16           - 21 %

    02131        Roslindale               60 %            94             24           - 26 %



        44.     Exhibit B also shows that seven Boston zip codes will gain more than ten seats at

the Boston Exam Schools under the Zip Code Quota Plan, with the gains for those zip codes

totaling 211 seats. In each of those seven favored zip codes, census data shows that Latino and

African-American families make up a large majority of the population. This is shown by

Exhibit E below.7




6
      The racial statistics shown in Exhibit C are drawn from data published by the U.S.
Census Bureau and attached as Exhibit D. All other information is copied or derived from
Exhibit A, a chart prepared by the Boston School Committee.
7
      The racial statistics shown in Exhibit E are drawn from data published by the U.S.
Census Bureau and attached as Exhibit D. All other information is copied or derived from
Exhibit A, a chart prepared by the Boston School Committee or its agents.

                                                 18
          Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 19 of 25




       45.     Exhibit E:

  Zip Code      Name               Latino/African- 2020-21            Gain of         Percentage
                                   American        Seats              Seats under     Change
                                   Population      (citywide          Zip Code
                                                   competition)       Quota

  02126         Mattapan                 99+ %              20              38           + 190 %

  02121         Roxbury                  98 %               27              51           + 188 %

  02119         Roxbury                  85 %               27              29           + 107 %

  02124         Dorchester               77 %               84              39           + 46 %

  02136         Hyde Park                74 %               68              12           + 18 %

  02128         East Boston              60 %               57              24           + 42 %

  02125         Dorchester               60 %               47              19           + 40 %


       46.     The charts shown in paragraphs 43 and 45 (Exhibits C and E) illustrate two

additional points worthy of mention. First, in allocating seats to zip codes, Defendants deviated

widely – and deliberately – from the results of last year’s citywide competition. Second, in the

zip codes that are favored by the Zip Code Quota Plan, many students were able to win

admission last year in the citywide competition, without the assistance – and stigma – of a quota.

       47.     The Zip Code Quota Plan, if not enjoined, will achieve the discriminatory

objectives sought by Defendants:      It will reduce the number of Asian and White students

admitted to the Boston Exam Schools in the fall of 2021 while increasing the number of Latino

and African-American students.

       48.     By using zip codes as a proxy for race and ethnicity through the Zip Code Quota

Plan, Defendants will, unless enjoined, “establish quotas for members of certain racial groups

[and] put members of those groups on separate admissions tracks,” in violation of the Equal


                                                19
        Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 20 of 25




Protection Clause of the Fourteenth Amendment. Grutter v. Bollinger, 539 U.S. 306, 334 (2003)

(citation omitted).

       49.     By using zip codes as a proxy for race and ethnicity through the Zip Code Quota

Plan, Defendants will, unless enjoined, “insulate applicants who belong to certain racial or ethnic

groups from the competition for admission” in violation of the Equal Protection Clause of the

Fourteenth Amendment. Grutter, 539 U.S. at 334 (citation omitted),

       50.     By using zip codes as a proxy for race and ethnicity through the Zip Code Quota

Plan, Defendants will, unless enjoined, implement a policy of racial balancing. Used in this

sense, “racial balancing” is a policy designed “to assure within [the school’s] student body some

specified percentage of a particular group merely because of its race or ethnic origin.” Grutter,

539 U.S. at 334 (citations and quotation omitted).          Such “racial balancing” “is patently

unconstitutional.” Id. at 329. Accord, Parents Involved in Cmty. Sch., 551 U.S. 701 (rejecting

racial balancing as justification for using race in assigning students to public high schools).

             DISCRIMINATORY INTENT OF THE ZIP CODE QUOTA PLAN

       51.     The discriminatory intent of the Zip Code Quota Plan is further evidenced by the

conduct of certain members of the Boston School Committee during the open meeting on

October 21, 2020, at which the Boston School Committee adopted the Zip Code Quota Plan.

The then-Chairman of the Boston School Committee was caught on a “hot mic” mocking the

names of Asian members of the community who had come to the meeting to comment on the

plan. The Chairman was later forced to resign because of those racist comments, but not until

after the Boston School Committee adopted the anti-Asian Zip Code Quota Plan.

       52.     Defendants’ unconstitutional motivations are further illustrated by comments

made by Defendant Alexandra Oliver-Davila, Vice-Chairwoman of the Boston School


                                                 20
         Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 21 of 25




Committee. At that same meeting held on October 21, 2020, she described “Black and Latino

youth” as “under-represented” and went so far to say: “It’s just criminal that the percentages

have not increased.” Continuing her call for racial balancing, Vice-Chairwoman Oliver-Davila

declared that “all of our schools should reflect the student body that we have.”

       53.      Also, at that October 21 meeting, Defendant Dr. Lorna Rivera spoke in terms of

racial quotas and percentages, saying: “We used to set aside 35 % of our seats for

underrepresented minorities,” and stating that the Zip Code Quota Plan “doesn’t go far enough

because white students would continue to benefit from 32 percent of the seats.”

       54.     While not all members of the Boston School Committee were so overt in their

racial and ethnic references, no one disassociated themselves from those statements, and all

voted in favor of the Zip Code Quota Plan, which is – and was presented as – a way of changing

the racial and ethnic composition of the Boston Exam Schools.

       55.     Unless enjoined by this Court, Defendants will implement the Zip Code Quota

Plan, starting as early as late March, 2021.

       56.     Plaintiff has no adequate remedy at law.

                                               COUNT I

                     VIOLATION OF EQUAL PROTECTION CLAUSE
                             U.S. CONST. AMEND. XIV

       57.     Plaintiff re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       58.     The Fourteenth Amendment of the United States Constitution, enforceable

pursuant to 42 U.S.C. § 1983, provides in relevant part: “No state shall make or enforce any law

which shall . . . deny to any person within its jurisdiction the equal protection of the laws.” U.S.

Const. amend. XIV, § 1.

                                                 21
          Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 22 of 25




       59.     Defendants are acting “under color of state law” within the meaning of 42 U.S.C.

§ 1983.

       60.     The Supreme Court has held that facially neutral state action violates the Equal

Protection Clause when it has a disparate impact upon a racial group and was enacted with a

racially discriminatory purpose. See Vill. Of Arlington Heights v. Metro Hous. Dev. Corp., 429

U.S. 252, 264-65 (1977).

       61.     Defendants’ actions and statements demonstrate that the changes were made “at

least in part ‘because of,’ not merely ‘in spite of,’ its adverse effects upon an identifiable group.”

Pers. Adm’r of Massachusetts v. Feeney, 442 U.S. 256, 279 (1979).

       62.     The Zip Code Quota Plan deliberately discriminates against Asian and White

persons on the basis of race.

       63.     As a result, students applying to the Boston Exam Schools, including Students 1-

14, are harmed because they are now required to apply through a race-based process.

       64.     The Zip Code Quota Plan violates Students 1-14’s constitutional right to be free

from racial and ethnic discrimination at the hands of the government. The Zip Code Quota Plan

also violates the constitutional right of Members 1-14 for their children to be free from such

racial and ethnic discrimination.

                                            COUNT II

                 VIOLATION OF MASS. GEN LAWS, CH. 76, SECTION 5

       65.     Plaintiff re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       66.     The laws of the Commonwealth of Massachusetts provide that “[n]o person shall

be excluded from or discriminated against in admission to a public school of any town, or in


                                                 22
         Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 23 of 25




obtaining the advantages, privileges and courses of study of such public school on account of

race, color, sex, gender identity, religion, national origin or sexual orientation.” Mass. Gen.

Laws Ann. Ch. 76, § 5.

        67.    The Zip Code Quota Plan deliberately discriminates against Asian and White

persons seeking admission to the Boston Exam Schools, including Students 1-14, on the basis of

race.

        68.    The Zip Code Quota Plan will result in the exclusion of Asian and White persons

from admission to the Boston Exam Schools on the basis of race.

        69.    As such, the Zip Code Quota Plan violates Mass. Gen Laws, Ch. 76, §5.


                                     PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff, Boston Parent Coalition for Academic Excellence Corp.,

prays that this Court grant the following relief:

               a.      A preliminary injunction (i) enjoining Defendants from implementing the

Zip Code Quota Plan and (ii) requiring that the competition for seats at the Boston Exam

Schools, for the class entering in the fall of 2021, be conducted on a citywide basis without any

use of race or ethnicity in admissions;

               b.      A permanent injunction (i) enjoining Defendants from implementing the

Zip Code Quota Plan and (ii) requiring that the competition for seats at the Boston Exam

Schools, for the class entering in the fall of 2021, be conducted on a citywide basis without any

use of race or ethnicity in admissions;

               c.      A permanent injunction prohibiting Defendants from using zip codes as a

factor in future admissions decisions to the Boston Exam Schools or otherwise making use of

race or ethnicity in admissions;

                                                    23
       Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 24 of 25




              d.     Attorneys’ fees and costs pursuant to 42 U.S.C. § 1988; and

              e.     Such other relief as this Court may deem just and proper.



                                                Respectfully submitted:

                                                /s/ Callan G. Stein
                                                Callan G. Stein (BBO # 670569)
                                                TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                125 High Street
                                                Boston, MA 02110
                                                Telephone: (617) 204-5100
                                                callan.stein@troutman.com

                                                William H. Hurd (Va. Bar # 16967)
                                                Christopher W. Carlson, Jr. (Va. Bar # 93043)
                                                TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                1001 Haxall Point
                                                Richmond, Virginia 23219
                                                Telephone: (804) 697-1490
                                                william.hurd@troutman.com
                                                chris.carlson@troutman.com

                                                (Motions for admission pro hac vice to be
                                                filed)

                                                Mary Grace W. Metcalfe (N.Y. Bar #5377932)
                                                TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                875 Third Avenue
                                                New York, NY 10022
                                                Telephone: (212) 704-6000
                                                marygrace.metcalfe@troutman.com

                                                (Motion for admission pro hac vice to be filed)

                                                Counsel for Plaintiff
Dated: February 26, 2021




                                             24
        Case 1:21-cv-10330-WGY Document 1 Filed 02/26/21 Page 25 of 25




                                     Certificate of Service

       I, Callan G. Stein, certify that the foregoing document was filed this date via the Court’s

CM/ECF filing system. A copy has been provided to counsel for the School Committee of the

City of Boston, Legal Advisor, Catherine Lizotte.




                                                     /s/ Callan G. Stein




                                                25
